Citation Nr: 0638315	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a right 
knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to August 
1980.  He also had subsequent service with the National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in June 2005 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he injured his right knee twice 
while serving in the National Guard.  The first of these 
injuries occurred in July 1985 while he was playing 
basketball.  The second occurred in June 1995 when he bumped 
his knee against the bed of a truck.  

The RO denied the veteran's claim, in large part based on a 
January 2001 VA medical opinion.  In that opinion, the 
clinician noted the July 1985 injury; a 1991 motor vehicle 
accident with a question of re-injury; and a workers 
compensation injury in 1995.  However, the Board notes that 
the clinician stated in her examination report that the 
veteran's medical records were not available for review.  The 
clinician was asked to review the medical records and provide 
an addendum to her opinion.  However, her September 2001 
addendum stated that "Subsequent records from 1985 present 
were not available as relates to subjective knee 
complaints."   



The January 2001 medical opinion does not include any mention 
of a second right knee injury occurring in June 1995.  The 
Board finds that a complete review of the veteran's service 
medical records shows: Reports of Medical Histories dated 
February 1989 and April 1997 in which the veteran complained 
of a "trick" or locked knee; a March 1992 complaint of 
right knee pain; a June 1995 right knee injury; an 
investigative report in which it was determined that the June 
1995 injury aggravated his previous injury and that the 
subsequent injury was incurred in the line of duty; a 
December 1996 report in which the clinician noted that the 
veteran has a "bad knee problem needs corrective surgery;" 
an April 1998 diagnosis of recurrent right knee pain; and a 
September 1998 diagnosis of arthritis right kneecap.  

The Board finds that since the January 2001 VA clinician was 
without the benefit of these pertinent service medical 
records, the medical opinion is inadequate.  As such, the 
Board finds that the veteran is entitled to another medical 
examination and opinion regarding the nature and etiology of 
his right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify any health care provider that 
has treated him for his right knee 
disability since 1985.  After securing 
the requisite release forms, those 
records should be obtained.  Negative 
development should be properly annotated.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's right knee 
disability.  It is imperative that the 
complete claims file be made available to 
the examiner for review in connection 
with the examination.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
medical records; post-service 


medical records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that the veteran's right knee disability 
began during or is causally linked to any 
incident of service, to include the 
veteran's July 1985 injury and June 1995 
injury.  The clinician is advised that an 
opinion of "more likely" or "as 
likely" would support the veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed. 
 
3.  After completion of the above 
actions, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acing Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

